DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stanley et al. (US 2014/0099455, hereinafter “Stanley”). 
In regard to claims 1 and 15, Stanley discloses a flexible barrier package (abstract). The flexible barrier package comprises a biodegradable sealant (0033) with a thickness of 30 µm to about 50 µm (0035). The flexible barrier package comprises a barrier material that is deposited on the sealant layer (0050). The material of barrier layer is a metal or metal oxide (0051). The barrier material has a thickness of 200 Å to 50 µm (0050). The barrier package comprises an ink layer that is formed of a biodegradable ink (0047). The thickness of the ink layer is about 2.5 µm to 3.5 µm [0047]. The biodegradable package comprises an outer substrate layer that is biodegradable (0040). The outer substrate layer provides dimensional stability to the package and is a receptacle for ink (0040), thus the examiner considers the outer substrate layer to be a protective layer. The thickness of the outer substrate layer is about 8 µm to 20 µm (0044). The package has an MVTR of less than about 10 grams per square meter per day at 370C and 90% relative humidity (0069). The barrier package has a shelf life of at least about one year with a liquid consumer product [0026]. 
Stanley is silent with regard to the barrier material having a surface that has an energy of at least about 38 (dyne/cm), or that is treatable to an energy of at least 38 dyne/cm. Stanley discloses that the barrier material is a metal, metal oxide, metal coating, or metal oxide (0051). The barrier materials of Stanley are substantially similar to those of the applicant’s barrier materials (pg. 15 of applicant’s specification). Thus, it would naturally flow that the barrier material of Stanley would have a surface that has an energy of at least about 38 (dyne/cm), or 
Stanley is silent with regard to the sealant layer of the package, within two years after first and continuous exposure to water and sealant-degrading microorganisms, disintegrates into pieces sufficiently small to pass through a one millimeter sieve. Stanley discloses that the sealant can be selected from polyhydroxyalkanoate, starch based films, and polybutylene succinate (0034) which are the same materials that are disclosed by the applicant as sealant films (pg. 7 of applicant’s specification). Thus, it would naturally flow that the sealant layer of Stanley would within two years after first and continuous exposure to water and sealant-degrading microorganisms, disintegrates into pieces sufficiently small to pass through a one millimeter sieve. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
The examiner considers “the package, if collected, can be recycled using existing aluminum recycling streams” as an optional component of the claim based on the claim language “if collected”. 
In regard to claims 2-3, Stanley discloses that the sealant can be selected from polyhydroxy alkanoate (PHA), polyvinyl alcohol, thermoplastic starch, polybutylene succinate, and starch based films (0034). Stanley discloses that the outer substrate can be formed from PHA, starch-based films, and polybutylene succinate (0041). 
In regard to claim 4, Stanley discloses that the package has a shelf life of at least about 2 years (0026). 

In regard to claim 6, Stanley discloses that the ink is selected from soy-based, plant-based and mixtures thereof (0047). 
In regard to claim 7, Stanley discloses that the package does not contain an oxobiodegradable additive (exemplary embodiments). 
In regard to claim 10, Stanley discloses that the package comprises a lacquer in a thickness of 1 µm to 20 µm (0048). 
In regard to claim 11, Stanley discloses that the lacquer is selected from a resin, additive, and solvent/water (0048). 
In regard to claim 12, Stanley discloses that the packages are for enclosing a consumer product (0001).
2/day (0069) and the product is a liquid (0054). 
In regard to claim 14, Stanley discloses that the package has a MVTR of less than 5 g/m2/day (0069) and the product is a powder (0054).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 2014/0099455, hereinafter “Stanley”).
In regard to claims 8-9, Stanley discloses a packaging material that comprises a sealant formed of a biodegradable polymer with a nanoclay filler (0036). 
Stanley is silent with the volume amount used in the sealant layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize 1 vol% to about 30 vol% of nanoclay filler in the sealant layer of Stanley motivated by the expectation of forming a sealant layer that has a reduced cost without effecting the biodegradable properties of the sealant layer. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782